Citation Nr: 0012797	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active military duty from March 1956 to 
March 1958 and from February 1960 to February 1963.  The 
veteran's military occupational specialties as listed on his 
DD 214 were instrument repairman or small arms repairman.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA), Fort Harrison, Montana, Regional 
Office (RO) that denied service connection for hemorrhoids.

The Board notes that a March 1998 rating decision denied 
service connection for a respiratory disorder acquired as a 
result of smoking in service and/or acquired as a result of 
nicotine dependence acquired in service.  A May 1998 rating 
decision confirmed that denial.  The veteran was informed of 
this action in a letter dated May 7, 1998.  The veteran filed 
a notice of disagreement as to this matter in December 1998.  
The RO furnished a statement of the case (SOC) in February 
1999.  The attachment letter stated that the veteran needed 
to file a substantive appeal within 60 days from the date of 
the February 24, 1999, letter, or the remainder, if any, of 
the one-year period from the date of the letter notifying the 
veteran of the action that he appealed.  In a statement dated 
in July 1999, the veteran stated that he had previously 
submitted a VA Form 9 and that he continued to feel that 
service connection was warranted for the residuals of 
smoking.  The Board notes that the only VA Form 9 during this 
appellate period is dated in December 1998 and refers to the 
veteran's hemorrhoid claim.  That is, there is no VA Form 9 
of record pertinent to the issue of service connection for a 
respiratory disorder.  Accordingly, the Board has no 
jurisdiction of this matter.  38 C.F.R. § 20.200 (1999).  The 
veteran's July 1999 statement is referred to the RO for any 
appropriate action.    


FINDINGS OF FACT

1.  Clear and unmistakable evidence does not demonstrate that 
hemorrhoids existed prior to the veteran's second period of 
service. 

2.  No competent evidence has been submitted that links post-
service hemorrhoids to service.  


CONCLUSION OF LAW

The claim for service connection for hemorrhoids is not well-
grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's entry examination into his first 
period of active service in February 1956, there were no 
pertinent complaints or findings.  At the time of the 
veteran's service separation examination in January 1958, 
there were no pertinent complaints or findings.  

On entry examination into the veteran's second period of 
active service in February 1960, the veteran responded "yes" 
to the question of whether he ever had or currently had piles 
or rectal disease.  Clinical evaluation was normal.  

Service medical records dated in May 1962 show that the 
veteran had complaints of hemorrhoids.  It was noted that the 
veteran had a history of quite continual hemorrhoid trouble 
for the preceding 3 years.  The veteran's complaints included 
stinging and burning in the rectal area.  Ointment was 
prescribed.  

At the time of the veteran's service separation examination 
in November 1962, it was noted that the veteran had recurrent 
hemorrhoids that were well-controlled and not severe.  
Clinical examination was normal.  

VA outpatient treatment records dated in September 1997 show 
that the veteran complained of hemorrhoids.  Following 
examination, there were no pertinent assessments.  In October 
1997, examination revealed a mild internal hemorrhoid.  A 
hospital discharge summary dated in December 1997 shows that 
the veteran was evaluated for some constipation and 
hemorrhoid problems.  

During VA examination dated in August 1998, the veteran 
reported that he had hemorrhoids off and on since 1956, both 
internally and externally.  He stated that he was evaluated 
for his hemorrhoids at the end of 1997.  Rectal examination 
showed no redness, skin tags or signs of inflammation 
externally.  No internal hemorrhoids were palpable.  The 
diagnosis was history of internal and external hemorrhoids 
with unremarkable examination.  

The veteran testified at a hearing before a member of the 
Board in July 1999.  The veteran testified that he did not 
have any problems with hemorrhoids prior to military service.  
Hearing transcript (T.), 3.  The veteran stated that he first 
noticed hemorrhoids in about 1957, during his first period of 
service.  T. 8-9.  The veteran stated that he received 
exclusive treatment for hemorrhoids at VA.  T. 10.  The 
veteran's wife thought that the VA treatment began about 5-7 
years before.  T. 4.  The veteran sought treatment with 
private doctors at an earlier time, but he stated that those 
records were unavailable.  T. 10.    

Legal Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet. App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  In order for a claim to be 
well grounded, there must be proof of present disability.  
Brammer v.  Derwinski, 3 Vet. App. 223 (1992); see also 
Rabideau v.  Derwinski, 2 Vet. App. 141, 143 (1992) 
(requiring, for a well-grounded claim, competent evidence 
that a veteran currently has the claimed disability).  In 
addition, there must also be evidence of incurrence or 
aggravation of a disease or injury in service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The veteran must also submit 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, where the 
issue does not require medical expertise, lay testimony may 
be sufficient.  See Layno v. Brown, 6 Vet. App. 465, 469  
(1994).

The Court has held that, if a veteran fails to submit a well-
grounded claim, the VA has no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 
5 Vet. App. at 93.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1999).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by showing 
that the disorder existed prior to service, and if the 
government meets this requirement, by showing that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a)(b) 
(1999).  

Analysis

Although the veteran testified that hemorrhoids began in 
about 1957 during his first period of service, the service 
medical records from his first period of service are negative 
for hemorrhoids.  At the time of the veteran's service 
separation examination in 1958, there were no pertinent 
findings.  The veteran's testimony in and of itself is 
insufficient to well ground the claim for service connection 
since the presence of hemorrhoids involves a medical 
determination, and it has not been shown that the veteran 
possesses the medical expertise in which to provide a 
competent medical opinion.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, there is no competent evidence submitted 
that tends to demonstrate that hemorrhoids began during the 
veteran's first period of service.   

At the February 1960 enlistment examination for the veteran's 
second period of active service, the veteran responded "yes" 
to the question of whether he ever had or currently had piles 
or rectal disease.  Clinical evaluation was normal. 

When he sought treatment in May 1962, the veteran had 
complaints of hemorrhoids.  It was noted that the veteran had 
a history of quite continual hemorrhoid trouble for the 
preceding 3 years.  At the time of the veteran's service 
separation examination in November 1962, a history of well-
controlled hemorrhoids was noted.  Clinical evaluation was 
normal.  

As noted above, 38 C.F.R. § 3.304(b) provides that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  Id. 

In general, the veteran's own statement of preservice 
circumstances is not competent evidence that he [or she] had 
the same disorder prior to or during service.  See Paulson v. 
Brown, 7 Vet. App. 466 (1995).  However, there are 
circumstances in which the veteran's remarks may rebut the 
presumption of soundness.  See Doran v. Brown, 6 Vet. App. 
283, 286 (1994) (presumption of soundness was rebutted by 
clear and unmistakable evidence consisting of the appellant's 
own admissions during clinical evaluations...of a preservice 
history of psychiatric problems).  

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable.  Vanerson v. West, 
12 Vet. App. 254, 261 (1999).  In the instant case, the 
Board, in considering all of the evidence, does not find that 
clear and unmistakable evidence demonstrates that hemorrhoids 
existed prior to the veteran's second period of service.  The 
history of "piles or rectal disease" reported at service 
entrance is not specific as to the disability entity and was 
further unsupported when clinical findings were normal.  
Further, the history noted in the May 1962 record was also 
unsubstantiated by clinical/medical evidence of hemorrhoids 
prior to that time.  It was not until May 1962 that the 
medical evidence shows the presence of hemorrhoids.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
Board finds that for these reasons, it cannot be concluded 
that this evidentiary picture constitutes clear and 
unmistakable evidence that hemorrhoids preexisted the 
veteran's second period of service.  The Board finds that the 
presumption of soundness has not been rebutted for this 
period of active service.  

In light of the above, the Board reiterates the three 
requirements for a well grounded claim: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza, supra.  

In this case, the veteran has submitted evidence of a post-
service disability of hemorrhoids, first shown more than 3 
decades after service separation.  Significantly, however, 
there is no medical evidence of a nexus between the inservice 
hemorrhoids and the current disability.  Without such medical 
nexus evidence, the claim must be denied as not well 
grounded.  Id.     

The Board otherwise notes that during VA examination in 
August 1998, the veteran reported that he had hemorrhoids off 
and on since 1956.  However, despite the veteran's reported 
history, the examiner did not make findings that associated 
current hemorrhoids to service.  The notation of the 
veteran's history by the examiner is not competent evidence 
for a well-grounded claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  

In essence, the only evidence that has been submitted that 
indicates that the veteran has a post-service disorder from 
hemorrhoids that is associated with service is the veteran's 
lay testimony and statements.  Such statements are not 
sufficient to well ground the claim since the veteran does 
not have the requisite medical knowledge/expertise on which 
to base a competent opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of competent [medical] 
evidence that relates current hemorrhoids to service, the 
claim for service connection for such disability must be 
denied as not well grounded.  Caluza, 7 Vet. App. at 506.

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).    

The Board notes that while the veteran was treated in 1962 
for hemorrhoids, there is no reference to findings of such 
disorder again during his remaining time in service.  Rather, 
on the service separation examination, clinical evaluation 
was negative.  As discussed above, the Board finds that 
medical evidence is requisite in this type of case.  Id.  In 
light of the absence of relevant findings or conclusions in 
the service medical records, a chronic disability from 
hemorrhoids was not shown in service, and there is no basis 
for a well-grounded claim under the chronicity provisions of 
38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
Board also does not find that the continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b) otherwise 
provide a basis to well ground the claim.  For continuity of 
symptomatology to well ground the claim: (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  Again, the crucial 
medical nexus evidence has not been submitted.  Thus, the 
veteran's claim on this alternative basis is not well 
grounded.  

In the absence of medical nexus evidence that tends to link 
any current hemorrhoids to service, service connection must 
be denied, as the claim is not well grounded.  Savage v. 
Gober, 10 Vet. App. 489 (1997); Caluza, 7 Vet. App. at 506.  

Other matter

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or that the 
RO has not attempted to obtain, which will support a well-
grounded claim.  At his July 1999 hearing, the veteran 
testified about any post-service treatment.  The Board notes 
that the RO sought to obtain the VA treatment records.  The 
veteran indicated that any private treatment records were 
unavailable.  T. 10.  Thus, the VA has satisfied its duty 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).



ORDER

As the claim of entitlement to service connection for 
hemorrhoids is not well-grounded, the appeal is denied.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

